Title: To Thomas Jefferson from William Short, 28 August 1785
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Augst. 28th. 1785

I wrote you last from the Hague. Since that I have passed through Leyden and Haarlem on my Way to this Place which I find as busy and commercial as I think it can be. And yet I am told it has declined and is declining. This gives me Concern because I find several attributing it to an Intercourse with America and to the Independence of the latter. How true this may be in Fact I cannot say, yet an Opinion of it prevailing, will injure in some Measure the American Character as Well as the American Commerce here I should suppose. The Truth of the Case seems to me to be that the great Wealth of this Country having raised the Price of Labor, their poorer Neighbours are by that Means enabled to undertake  their carrying Business at a cheaper Rate and by that means affect them in a vital Part. Yet it is so much the Fashion in the commercial World at present to attribute all Misfortunes to America that they do not look farther and draw all their Reasonings from thence.
I received great Pleasure at Leyden from viewing the University, the Anatomical Apparatus, the Botanical Garden and the Cabinet of Natural History. In the Garden are several Aloes. Luckily this is the Year for one to bloom so that I had an Opportunity of seeing that which so rarely occurs. It is not yet in Perfection. Seven Years hence there are two More which are to bloom. Mr. Luzac the Editor of the Gazette is made Professor of the University. It was my Intention to have waited on him but was hurried from Leyden in Order to hear the famous Organ at Haarlem, which is only played three Times a week and at particular Hours. It is much admired by the Amateurs. The Information I had with Respect to the Hours was bad. It had ceased before I arrived. Yet the View of this exquisite Piece of Mechanism was very agreeable. I enter into no Description of it because I find Descriptions of these Things always difficult. I was still more curious to have seen the first Book that was ever printed by the famous Koster the Inventor of this valuable Art. It is kept in the Stadthouse to be shewn, but this also is only at particular Hours, so Strangers are frequently disappointed as I was, as they are so rigid there in the Observance of all their Customs that neither Civility or Hospitality can make them deviate from them. This Town values itself not a little on giving Birth [to] the Inventor of the Art of Printing, as well as the Success of the three Ships which it furnished in one of the holy Wars that broke the Chains laid across the Chanel at Damieta and let in all the Fleet. The Models of these Ships are hung up in the great Church in which stands the Organ.
I think it probable I shall return to the Hague before your Answer to my former letter will get there. If not Mr. Dumas will send me Information the first Moment of its Arrival, after which nothing shall detain me an Instant. I am very anxious to know if you have had any late News from America. You have long ago no Doubt heard of Mr. Rutledge’s Appointment. The Boston Navigation Act arrived in London and was published in their Papers the Day before I left it. It will certainly produce a serious Consideration there.
I am curious to know if all my young Countrymen and Acquaintances  are gone from Paris. I rather suppose they will stay there longer than I had thought when I saw them last. Bingham and his Lady left this Place Yesterday Morning for the Hague, on their way to Brussels and Paris. I beg the Favor of you to send the inclosed Letter to the petite Poste. Make my Compliments to Colo. Humphries and believe me with the most sincere Friendship & Affection Yours,

W Short

